Citation Nr: 1613921	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO. 11-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a right hand disability.

2. Entitlement to service connection for a right ankle disorder.

3. Entitlement to service connection for a left ankle disability.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for residuals of malaria.

6. Entitlement to a disability rating in excess of 30 percent for meralgia paresthetica of the left leg (left leg nerve disability).

7. Entitlement to a total disability rating based upon individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Byron L. Dinkla, Agent


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to November 1979 and from June 1980 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2010 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut. A March 2014 rating decision by the RO in Louisville, Kentucky denied entitlement to a TDIU; however, the Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Hartford. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this appellant's case must consider the existence of these electronic records. 

The Veteran filed a claim of entitlement to service connection for malaria, which the RO in Hartford denied in a June 2010 rating decision and an August 2010 statement of the case (SOC). However, as will be discussed in more detail below, the record indicates that the Veteran is seeking entitlement to service connection for residual effects of a claimed malaria disease infection in service. Thus, the Board has re-characterized this claim as noted above. 

The issues of entitlement to service connection for a right leg neurological disorder, to include as due to service-connected DJD of the lumbar spine, and entitlement to separate disability ratings for left hip and thigh disorders, to include as due to service-connected DJD of the lumbar spine and/or meralgia paresthetica of the left leg, have been raised by the record in various VA treatment notes and May 2014 VA examinations reports, but have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of an disability rating in excess of 30 percent for meralgia paresthetica of the left leg (left leg nerve disability), entitlement to service connection for a right ankle disorder, a right knee disorder, residuals of malaria and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, his current right hand disability symptoms of pain, limited grasp, weakness, and numbness are etiologically related to his service-connected right elbow disability. 

2. After affording the Veteran the benefit of the doubt, limited of motion of his left ankle is etiologically related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hand disability have been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2. The criteria for service connection for limitation of motion of the left ankle have been met. 38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. With regard to the issues of entitlement to service connection for a right hand disability and a left ankle disability, the Board is granting in full the benefits sought on appeal and VA has no further duty to notify or assist regarding these claims. 

A notice letter was sent to the Veteran in February 2010, prior to the initial adjudication of the increased rating claim for a left leg nerve disability. Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist a veteran in the development of a claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim"). The Board finds that VA has satisfied its duty to assist by acquiring records of VA and private treatment during the applicable appeal period.

The duty to assist was further satisfied by VA examinations in March 2010 and May 2014, when examiners conducted physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions and findings based on the Veteran's history and examinations that are consistent with the record. Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met. 38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

VA has fully met its duties to notify and assist the claimant with the development of the left leg nerve disability claim and no further notice or assistance is required.


Service Connection for Right Hand and Left Ankle Disabilities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has contended throughout the appeal that his right hand symptoms have been caused by his military service and his right elbow disability, which was granted service connection and assigned a 10 percent disability rating since October 30, 2009. See 38 C.F.R. § 3.310. Because the Board can adjudicate the Veteran's claim based on secondary-service connection, it shall not discuss direct service connection below. 

In a December 2015 supplemental statement of the case (SSOC), the AOJ denied service connection for a right hand condition, in part, because the Veteran's symptoms of "painful motion, upper extremity weakness[,] stiffness of the right elbow and forearm with numbness to some fingers upon repetitive use and with some relief from steroid injections" was already considered in the evaluation of his service-connected right elbow disability. The AOJ determined that these symptoms were not separately compensable. However, the Veteran is currently rated for his right elbow disability under 38 C.F.R. § 4.71a, DC 5003-5206 (degenerative arthritis and limitation of flexion of the forearm), which only rates the presence of arthritis and limitation of motion of the forearm. This diagnostic code does not contemplate the additional symptoms of numbness in the fingers, painful motion of the hand, and right hand weakness. See 38 C.F.R. § 4.71a (2015). Thus, a grant of service connection for these symptoms would not amount to pyramiding. See 38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).

Since filing a claim of service connection for a right hand disability in October 2009, the Veteran has consistently indicated that his right hand symptoms have been caused by his right elbow disability. For example, in a March 2010 statement, the Veteran indicated that his right hand was unable to grasp anything without severe pain in the right elbow. Additionally, VA and private treatment records, including a January 2010 private medical note and a March 2010 VA primary care physician note, have shown that he has current symptoms in his right hand such as weakness on grasping and weak hand grip. Likewise, a May 2014 private doctor indicated the presence of difficulty with manipulation and chronic numbness at the ring finger and small finger of both hands. 

Resolution of the question of whether a diagnosed disorder may be service connected involves determining whether it is linked to service - regardless of whether it may be compensable under the rating schedule. Conversely, the issue of whether a separate disability rating may be assigned involves whether there are overlapping symptoms in two or more disorders. The structure of Title 38 of the Code of Federal Regulations is illustrative, as it separates Part 3 containing provisions as to service connection (38 C.F.R. §§ 3.303 through 3.10) as opposed to Part 4, entitled "Schedule for Rating Disabilities," containing the prohibition on pyramiding found in 38 C.F.R. § 4.14.

The Veteran has a current right hand disability that is separate from his service-connected right elbow disability. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


The claims file includes ample evidence showing that his right hand disability is proximately caused by his service-connected right elbow disability. In addition to the Veteran's competent statements indicating that that he has symptoms in his right hand when he utilizes his upper right extremity, the record contains a January 2010 private treatment note in which a doctor indicated that his right elbow disability was affecting the dorsum of his right hand, with definite weakness on grasping. Moreover, a May 2014 statement by a private medical doctor showed that his elbow injuries caused chronic weakness in his bilateral hands and chronic numbness at the ring and small fingers in both hands. 

In light of this evidence and after affording the Veteran the benefit of the doubt, the Board finds that his current right hand disability symptoms of pain, limited grasp, weakness, and numbness are etiologically related to his service-connected right elbow disability. The claims file does not include a medical opinion concluding that the current right hand symptoms are not etiologically related to his right elbow disability, but it does include medical opinions from two private doctors showing a causal relationship between the two disabilities. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for a right hand disability is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 

Regarding the left ankle disability claim, the claims file includes numerous VA and private treatment records that document the presence of a current left ankle disability. For example, a November 2015 VA examination report shows that he has a current diagnosis of limitation of motion of the left ankle. Thus, the presence of a current disability, i.e., limited motion of his left ankle, is not in question. 

Similarly, the claims file also includes many pieces of evidence showing that the Veteran incurred injuries to his left ankle in service. Specifically, an August 1980 emergency care and treatment note showed that he injured his left foot playing football and he was diagnosed with a sprain of his left ankle. Additional service treatment records from August 1980 document similar diagnoses. Likewise, an August 1981 report of medical history showed that he complained of foot trouble in the past and that the medical professional indicated that he had a foot strain in the previous year. Furthermore, additional symptomatology for the left ankle was noted in a September 1982 service treatment record. Thus, the existence of an injury to his left ankle in service is also not in question. 

In regards to the nexus requirement of service connection, the claims file includes the lay contentions of the Veteran and his representative and the opinion of one medical professional, which specifically addressed the relationship between the current left leg disability and the Veteran's military service. The Board has considered the additional VA and private treatment records in the claims file since the Veteran's separation from service that show treatment and symptomatology of his left ankle; however, these medical records do not discuss the relationship between the Veteran's military service and his current left ankle symptoms. 

In his October 2009 claim, the Veteran contended that service connection for a left ankle disability was warranted due to an injury in service and because of exposure to certain toxins at Camp Lejeune in North Carolina. VA has recognized that there was contamination of the ground water at Camp Lejeune from 1957 through 1987; specifically, that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs), trichloroethylene (TCE) and perchloroethylene (PCE). Thus, it has developed certain presumptive provisions to adjudicate claims based on toxin exposure at Camp Lejeune. See 38 U.S.C.A. 
§ 1710(e) (West 2014); 38 C.F.R. § 17.400 (2015) (implementing the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154). 

While the Veteran was stationed at this base during his periods of active duty service, the Board determines that it can adjudicate his left ankle claim based on direct service connection. Thus, the discussion below will not address the presumptive provisions related to toxin exposure at Camp Lejeune. 

In a January 2010 statement, the Veteran indicated that he was still having symptoms of stiffness, pain, swelling, and numbness in his left ankle. He also indicated that he was having a hard time moving his ankle side to side and up and down. 

In November 2015, the Veteran was afforded a VA examination for his left ankle symptoms, when the examiner reviewed his claims folder, performed an in-person examination, and took down his history and self-reported symptoms. The examiner indicated that he had a diagnosis of a left ankle sprain in 1980 and that he currently carried a diagnosis of limited motion of his ankle. In fact, the examination showed that the Veteran's left ankle dorsiflexion was zero degrees even though the full range of motion for an ankle should show dorsiflexion from zero to 20 degrees. 

During this examination, the Veteran reported that in May 2012 he had a new injury to his left Achilles tendon and that he used a brace on his left leg in connection with this new injury. The examiner cited to medical treatment records from the Veteran's claims file that showed treatment and symptoms associated with the May 2012 injury. The Veteran also endorsed symptoms of bilateral ankle pain that was worse with activity. He stated that he was able to walk early in the morning but that he had to stop and rest while doing things around the yard due to ankle pain. The examiner noted that he was still able to drive and that he used a brace for other orthopedic issues that were not due to his history of a left ankle sprain. 

The examiner concluded that the Veteran's limited motion of the left ankle was at least as likely as not incurred in or caused by the in-service left ankle sprain from August 1980. However, the examiner also noted that the current left ankle/leg issues were at least as likely as not due to his post-service 2012 injury. 

After resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise in showing that his current limitation of motion of the left ankle is etiologically related to his military service. Specifically, the claims file includes the Veteran's credible lay statements that his left ankle symptoms were present during service, and the claims file also contains the opinion of the November 2015 VA examiner, who determined that the limitation of motion of the left ankle was due to his military service, but concluded that the additional symptoms, including the need for a leg brace, were due to a more recent injury. The Board finds this examiner's opinions to be highly probative evidence on the issue of etiology of the current left ankle symptoms because of the VA examiner's expertise, training, education, proper support and explanation, and thorough review of the Veteran's records. The Board also finds it significant that the Veteran's restricted motion of the left ankle predated his May 2012 injury as shown by his January 2010 statement. Additionally, the Board finds it significant that the claims file does not include a medical opinion concluding that the limitation of motion of the left ankle is not etiologically related to his military service. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for limitation of motion of the left ankle is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for a right hand disability is granted.

Entitlement to service connection for a left ankle disability is granted. 



REMAND

The Board must remand the issues of entitlement to service connection for a right ankle disorder, a right knee disorder, and residuals of malaria and entitlement to a TDIU for additional evidentiary and procedural development. Because the Veteran may submit additional evidence regarding the severity of his service-connected disorders and its impact on his employability, the issue of a disability rating in excess of 30 percent for meralgia paresthetica of the left leg (left leg nerve disability) will be deferred and readjudicated following appropriate development of the other claims. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim). Specifically, the current combined rating of the Veteran's service-connected disabilities, or an individual rating for any one service-connected disability, does not satisfy the schedular rating requirement for a TDIU. See 38 C.F.R. § 4.16(a) (2015). However, if the AOJ grants entitlement to service connection for the remanded claims, it could impact whether the Veteran's service-connected disabilities meet the schedular requirement for entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran he may submit any further medical and non-medical evidence on the claims being remanded, and provide any authorizations for the release and obtaining of these records. 

2. Schedule the Veteran for a VA examination with an appropriate examiner to assess any current right ankle symptoms and diagnoses, and to obtain an opinion as to the etiology of any such symptoms and diagnoses. The entire claims file, including this Remand, must be made available to the examiner, and the examiner must indicate review of these records. 

The examiner must specifically determine and diagnose the Veteran's current right ankle disorder, if any disorder is present, and state whether this disorder is related to or caused by his military service, including his presumed exposure to contaminated water at Camp Lejeune. The examiner must provide a detailed explanation for all opinions and conclusions expressed. In reaching an opinion, the examiner must review the service and post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

* August 1980 and June 1982 chronological records of medical care showing injuries to the right foot and lower leg in service. VBMS Entries 12/01/88, p. 78; 12/01/88, p. 18. 

2. Request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current right knee symptoms and diagnoses, and to obtain an opinion as to the etiology of any such symptoms and diagnoses. The entire claims file, including this Remand, must be made available to the examiner, and the examiner must indicate review of these records.

The examiner must specifically determine and diagnose the Veteran's right knee disorder, if any disorder is present, and state whether this disorder is related to or caused by his military service, including his presumed exposure to contaminated water at Camp Lejeune. The examiner must provide a detailed explanation for all opinions and conclusions expressed. In reaching an opinion, the examiner must review the service and post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

* May 2014 VA examination report indicating a slight limitation of right knee flexion. VBMS Entry 05/13/14, pp. 7-13.


3. Request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current residuals of malaria symptoms or diagnoses, and to obtain an opinion as to the etiology of any such symptoms or diagnoses. The entire claims file, including this Remand, must be made available to the examiner, and the examiner must indicate review of these records.

The examiner must specifically determine and diagnose any residuals of malaria or malaria treatment in service, if any residuals are present, and state whether these current symptoms or disorders are related to or caused by his military service, including his presumed exposure to contaminated water at Camp Lejeune. The examiner must provide a detailed explanation for all opinions and conclusions expressed. In reaching an opinion, the examiner must review the service and post-service records, including the Veteran's documented medical history and all lay evidence. 

The examiner's attention is drawn to the following:

* June 2010 statement by the Veteran indicating recurring symptoms due to malaria. VBMS Entry 07/02/10, p. 1.

* November 1984 chronological records of medical care indicated an adverse reaction to pills through the malaria prevention program. VBMS Entry 12/01/88, p. 138-39. 

* March 2010 letter from private doctor indicating that the Veteran has chronic fatigue syndrome caused by malaria obtained while in service. VBMS Entry 03/31/10, p. 33.

4. After completing all indicated development above, readjudicate the claims, including the issue of a disability rating in excess of 30 percent for meralgia paresthetica of the left leg (left leg nerve disability). If any benefit sought on appeal remains denied, an SSOC must be furnished to the Veteran and his representative, and they must be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


